 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBenchmark Industries, Inc. and Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO-CLC. Cases 26-CA-9011, 26-CA-9527, and26-CA-963326 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISOn 22 October 1982 Administrative Law JudgeWilliam A. Gershuny issued the attached decision.Both the General Counsel and the Respondent filedexceptions and a supporting brief, and the Re-spondent filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2findings,3and conclusions only to the extent consistent withthis Decision and Order.We do not adopt the judge's conclusion that theRespondent violated Section 8(a)(5) and (1) of theAct when in December 1981 it unilaterally discon-tinued giving its employees Christmas hams anddinners. In 1978, 1979, and 1980 the Respondentt The Respondent filed with the Board a motion to reopen the recordto submit into evidence affidavits purportedly from certain of the Re-spondent's employees averring that the employees considered the Christ-mas dinners and hams previously given by the Respondent to be gifts andthat they did not declare such items as taxable income. The Respondentfurther requests that the Board consider such evidence in light of an arbi-trator's decision not involving the parties here which concerned an em-ployer's gifts of Thanksgiving turkeys to its employees. Alternatively, theRespondent moves that the hearing be reopened to adduce testimony onthe issue here. Thereafter, the General Counsel filed an opposition. Wedeny the Respondent's motion since the evidence sought to be adducedthrough the employees has not been shown to constitute newly discov-ered or previously unavailable evidence. Additionally, we deny the Re-spondent's request to consider the arbitrator's decision as lacking inmerit.2 The General Counsel has excepted to the judge's ruling denying theGeneral Counsel's request on the final day of the hearing for five subpoe-nas. We find it unnecessary to pass on this ruling of the judge. The pur-pose of the subpoenas, as stated by the General Counsel, was to attemptto obtain evidence from the personnel files of employees who had beendischarged to disprove the Respondent's contention that it did not followthe three-step progressive disciplinary procedure set forth in its supervi-sors' handbook. However, even if such evidence had been obtained andintroduced into the record by the General Counsel, the General Counselwould still have failed to establish that Michael Tramontono's dischargeon 4 February 1982 was violative of Sec. 8(aX3) of the Act. Except forTramontono, there were no employee discharges in 1981. Thus, whetheror not the Respondent utilized the progressive disciplinary procedureprior to 1981 has little bearing on or relevance to the Respondent's actionin 1982. In any event, the record failed to establish any connection be-tween Tramontono's discharge and his union activities, which occurred 8months earlier. Accordingly, the presence of the subpoenaed informationin the record would not affect our finding that the Respondent lawfullydischarged Tramontono.s The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.270 NLRB No. 8had given all its employees a holiday lunch ordinner and 5-pound hams. For some unspecifiedperiod prior to 1978, Christmas meals were provid-ed by the Respondent, but it gave no hams to theemployees.While the Board has held that an employer vio-lates Section 8(a)(5) of the Act when it unilaterallydiscontinues the grant of benefits which amount tocompensation or terms and conditions of employ-ment, we do not believe that the token items in-volved in the present case fairly can be character-ized as compensation or as terms and conditions ofemployment. Thus the Christmas dinners and hamshad been given to all employees regardless of theirwork performance, earnings, seniority, production,or other employment-related factors.4In our viewthe facts clearly establish that the Christmas din-ners and hams were merely gifts. See NLRB v.Wonder State Mfg. Co., 344 F.2d 210 (8th Cir.1965), denying enf. in pertinent part to 147 NLRB179 (1964), and former Member Kennedy's dissentin Nello Pistoresi & Sons, 203 NLRB 905 (1973),enf. denied 500 F.2d 399 (9th Cir. 1974).5Our dissenting colleague, in adopting the judge'sfinding of a violation, treats the Christmas dinnersand hams as conditions of employment essentiallybecause the Respondent gave them to its employ-ees for 3 years. That, we believe, is an overly legal-istic view of the employment relationship, at oddswith the experience of most Americans that theremay be expressions of good feeling between em-ployer and employee which, at least at Christmas,allow for the giving of gifts with no strings at-tached. It is also a view which would burden theBoard and the parties before it with cases wherethere is nothing more at stake than a dinner and a5-pound ham, given once a year. We do not be-lieve that the litigation of such issues furthers thepurposes and policies of the Act. Accordingly, weshall dismiss the complaint in Case 26-CA-9527.4Member Dennis notes also that neither the Respondent's initial deci-sion to give Christmas dinners, nor its 1978 decision to give hams as wellas dinners, nor its 1981 decision to discontinue the gifts altogether wasshown to be in response to any employment-related development.Those cases, unlike the instant case, involved the discontinuance ofthe payment of Christmas cash bonuses. In our view there are circum-stances where Christmas bonuses may become part of the employees' re-muneration and, therefore, a subject over which an employer must bar-gain with a union prior to discontinuing such payments. However, weagree with the views of the court in Wonder State and of the court andformer Member Kennedy in his dissent in Nello Pistoresi that on the factsof those cases, including the relatively short period during which the bo-nuses had been granted, the employers were not obligated to bargainover the discontinuance of such payments. We find the analysis used bythe courts and former Member Kennedy in determining whether bonusesconstituted gifts to be equally applicable here. Accordingly, to the extentthe Board's decisions in those cases are inconsistent with our determina-tion herein, they are hereby overruled.22 BENCHMARK INDUSTRIESORDERThe complaints in Cases 26-CA-9011, 26-CA-9527, and 26-CA-9633 are dismissed.MEMBER ZIMMERMAN, dissenting in part.I find, for the reasons set forth by the judge, thatthe Respondent's discontinuance of its practice ofgiving to employees a dinner and a ham at Christ-mas after certification of the Union and withoutnotice to or bargaining with the Union violatedSection 8(aXS) of the Act. My colleagues find thatpractice of supplying employees with these itemsnot to be a term and condition of employment, butrather gifts, thereby leaving the Respondent free toconfer or withhold them without any duty to bar-gain.Three reasons are advanced for this view. One,the dinners and hams were "token items." Second,they were given to all employees regardless oftheir work performance, earnings, seniority, pro-duction, or other employment-related factors. Andlastly, they were given for only 3 years.This reasoning is specious. My colleagues' classi-fication of the items involved here as "token"serves no valid purpose in determining a bargainingobligation under Section 8(a)(5). What appears tobe a token item to one person may indeed be a val-uable item to another. Indeed, the employees andthe Union did in fact value the Christmas dinnersand hams as evidenced by their protest when theRespondent withheld these items. Such protestwould be unlikely if they considered the items tobe mere "tokens." Moreover, the Board and thecourts have found items similar to those involvedin the instant case to constitute a term and condi-tion of employment. See, e.g., Wald Mfg. Co., 176NLRB 839 (1969), enfd. 426 F.2d 1328 (6th Cir.1970); Presto Casting Co., 262 NLRB 346 (1982),enfd. 708 F.2d 495 (9th Cir. 1983). Consequently,whether such items may be viewed as "tokens" isirrelevant if the items were given as a matter ofpractice.As to the second reason advanced by my col-leagues, I fail to perceive how uniformity in treat-ment of employees by an employer can negate anemployer's bargaining obligation. The cases reliedon by my colleagues involve cash bonuses given byan employer to its employees at Christmas. Inthose cases, as in others involving Christmas bo-nuses, the Board and the courts do indeed look tosee if the bonus is tied to seniority, wages, or otheremployment-related formula-a factor clearly rele-vant in determining whether the item is a term andcondition of employment. But the presence or ab-sence of such a factor is not controlling. Indeed,the Board and the courts have long found uniformbonuses given to all employees to be a term andcondition of employment. See, e.g., Singer Mfg.Co., 24 NLRB 444, 459, 470 (1940), enfd. 119 F.2d131 (7th Cir. 1941), cert. denied 313 U.S. 595; Gen-eral Telephone Co. of Florida, 144 NLRB 311(1963), enfd. 337 F.2d 452 (5th Cir. 1964). As thesecases illustrate, the critical factor in determiningwhether cash bonuses or other items constitute aterm and condition of employment is whether theemployees have regularly received such items,which would reasonably lead the employees toexpect and rely on such items as part of their re-muneration.Lastly, my colleagues rely on the fact that thedinner and hams were given for only 3 years. Theyhave conveniently chosen to ignore, however, thatprior to 1978 the Respondent held the Christmasdinners. Although the record is silent as to howmany years the meals were provided, I cannot con-clude, as do my colleagues, that the meals wereprovided only for a "relatively short period" oftime. Nor can I limit the relevant time period to 3years simply because for the last 3 years the Re-spondent has increased the bounty given to em-ployees with the inclusion of a ham. In any event, Ifind the Respondent's giving of hams and dinnersat Christmas for 3 years in a row established apractice which constitutes a term and condition ofemployment.In sum, I agree with the judge that, given theRespondent's consistent practice of giving employ-ees dinners and hams at Christmas, the dinners andhams became a term and condition of employmentand therefore could not be unilaterally withheld bythe Respondent without notice to and bargainingwith the Union. Contrary to my colleagues' state-ment that such a result is "at odds" with theChristmas spirit of gift giving, I refer them to thefollowing statement made by the Board over 30years ago in Niles-Bement-Pond Co., 97 NLRB 165(1951), enfd. 199 F.2d 713 (2d Cir. 1952):The Christmas spirit, as we conceive it, doesnot stop short of the bargaining table, for bar-gaining in good faith is in itself a continuingeffort to achieve good will between an em-ployer and his employees.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge.A hearing was held in Corinth, Mississippi, on August10-11, 1982, on three unrelated but consolidated com-plaints alleging violations of Section 8(aX1), Section8(a)(1) and (5), and Section 8(aXl) and (3), respectively.Each will be considered separately below.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record, including my observation of wit-ness demeanor, I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe consolidated complaint alleges, the answer admits,and I find that Respondent, engaged in the manufactureof clothing with annual interstate shipments in excess of$50,000, is an employer under the Act.II. LABOR ORGANIZATIONThe consolidated complaint alleges, the answer admits,and I find that the Union is a labor organization underthe Act.III. THE UNFAIR LABOR PRACTICESA. Case 26-CA-9633This complaint alleges that on February 4, 1982,button sewing machine operator Tramontono was unlaw-fully discharged because 8 months earlier, on June 17,1981 (4 weeks after an election at the plant), he turnedhis allegiance from the Company to the Union and, tomark the occasion, wore a shirt to work with a unionbutton on front and a sign printed on the back announc-ing that "all employees need respect." The GeneralCounsel contends that the stated reason for the dis-charge-refusal to work required overtime-was pretex-tual.The relevant facts as credited' are uncomplicated and,to a large extent, are not in dispute.On February 3, 1982, Tramontono and the four otherbutton sewing machine operators were informed by Su-pervisor Peggy Walls that, because the production runthat day had been hampered by poor quality buttons andother production line employees were short of work,overtime would be required. Tramontono informedWalls on more than one occasion that day that he wouldnot work overtime, shrugging his shoulders and addingthat he was not up to it, but giving no medical or otherreason.2The other operators did work overtime andI Where the testimony of Supervisor Walls is in conflict with thatgiven Tramontono or other employees called by the General Counsel,that of the former is credited. Based principally on my observation of herdemeanor on the witness stand, I found her to be a particularly convinc-ing witness whose testimony was clear and straightforward and givenwith apparent candor and truthfulness. On the other hand, Tramontono'stestimony appeared prepared and was unconvincing. In addition, it wascontradictory in significant part (blood pressure taken by doctor on Feb-ruary 3, 1982; blood pressure taken by his nurse) and, in other significantparts, was contradicted by other evidence elicited by the General Coun-sel (difficulties with his machine began only after he switched allegianceto the Union in June 1981; difficulties commenced long before then whenhe first came to work in that department at a time when he was a compa-ny supporter) (no discipline received prior to joining the Union in June1981; discharged for cause on March 1980). Similarly, the testimony ofcoemployee Farris, who recruited Tramontono to membership, is reject-ed as in conflict with the credible testimony of Walls and for the furtherreason that it was vague and appeared to be constructed for purposes ofthis case.' Tramontono did have medical problems in the spring of 1981, buthad no apparent medical problems at the time of the discharge in Febru-sry 1982.Tramontono's refusal to do so resulted in far less produc-tion line work for the other 17 employees on the down-stream side of the button operation on the productionline. Tramontono was told to report to the plant manag-er's office the next morning, but he elected to speak withPlant Manager Byram that afternoon, asking him thereason for the overtime and, on a number of occasions,whether he would be fired. Byram replied that Tramon-tono, one of the best producers despite his constant com-plaints concerning repairs of the equipment, was neededon overtime and that no comment would be made thenas to the possibility of discharge. After Tramontono left,Byram decided to discharge him, after considering anumber of factors: that it was imperative under his Gov-ernment contract to meet weekly quotas; that other em-ployees did work overtime; and that, unless the overtimewere performed, others on the line would be out ofwork. The next morning, Tramontono met with Byramand Grist (Byram's assistant) and was informed that hewas discharged for his refusal to work overtime. Super-visor Walls, when informed of the action, wrote up thetermination report in accordance with standard proce-dures, listing all the reasons she could think of ("myopinion of why he was fired"): "poor attendance, unco-operative and excessive absenteeism."Company policy, as understood in Tramontono's de-partment, required that overtime be performed unless theemployee had a reasonable excuse. In the past, Tramon-tono had been excused from overtime on two occasionsfor his "nerves" and had not been disciplined. Other em-ployees had been terminated or disciplined in the past forrefusal to perform overtime, but there was no consistent-ly applied company disciplinary policy in this or anyother respect-decisions to discipline or not would takeinto account the number of employees needed at themoment and the number of available employees for over-time. Indeed, all evidence in this record including thatoffered by the General Counsel, clearly established that asupervisor's handbook which spelled out a three-stepprogressive disciplinary program was virtually ignoredby supervisors throughout the plant with managementapproval, resulting in inconsistent disciplinary patternsbetween departments based on the predilictions of de-partment supervisors who were authorized to mete outdiscipline for absenteeism, refusal to work overtime, orother breaches of company work rules. In sum, there isnothing whatever in this record to support the GeneralCounsel's contention that the discharge of Tramontonoon February 4, 1982, reflected disparate treatment byPlant Manager Byram.The protected concerted activities of Tramontono(which the General Counsel contends were the real rea-sons for his February 4, 1982 discharge) all occurred 8months prior, on June 17, 1981. At that time, Tramon-tono switched allegiance from the Company to theUnion. Prior thereto, during the Union's organizationalcampaign, he spoke up for the Company at employeemeetings conducted by management and, on May 13,1981, 1 day before the election, had distributed companyliterature at the plant gate alongside union handbillers.His change of allegiance was the result of his frustration24 BENCHMARK INDUSTRIESwith his supervisor's inability or refusal to tell himwhether the plant would remain open, On June 17, 1981,he signed a union card and wore a shirt to work with aunion button on front and a handprinted sign on the backwith the words, "All employees need respect or is thisfunny too?" The shirt produced the expected commotionon the plant floor, with employees stopping to ask whatit meant and what was going on. Plant Manager Byramcame to the floor to see the shirt for himself and, later,sent for Tramontono. Byram told him he could have"cried" when he saw the shirt and that he was disap-pointed in him, since it reflected dissatisfaction withmanagement. When asked what the problem was, Tra-montono replied that the employees were not being keptinformed as to future work and the possibility of plantclosure. Byram replied that Tramontono knew as muchas he, Byram, did. No discipline was given or threatenedand no effort was made to compel removal of the shirt.It is significant that no unfair labor practice charge wasfiled with respect to this incident and, of course, thecomplaint does not allege and the General Counsel didnot contend that Byram's actions were unlawful.3At no time between June 1981 (when he switched alle-giance) and in February 4, 1982 (when he was dis-charged), was there any reference in the plant by anyoneto Tramontono's conversion to the union cause, any inci-dent relating to Tramontono's prior activities, or anycomplaints by Tramantono to anyone that his workingconditions were being interfered with because of his ac-tivities in June 1981.4Nor was there any waffling on the Company's part asto the reasons for the February 1982 discharge. Therecord is uncontradicted that the principal and immediatecause was Tramontono's refusal without cause to workthe overtime on February 3, 1982, to which all otherbutton sewers were assigned. Other factors in the natureof "convincers" crept into Byram's decision-makingprocesses, but they did not alter the fact that the immedi-ate cause was the refusal to perform required overtime.The General Counsel's contention that the subsequentlyprepared termination report and the Company's reportsto the state unemployment compensation agency demon-' Moments before the close of the hearing, the General Counsel movedto amend the complaint to allege an 8(aXl) violation based on the event.Because the incident was fully described in Tramontono's April 1982 affi-davits to the Board, the motion was denied as untimely. Similarly, amotion to amend, by alleging a disciplinary warning for absenteeism onAugust 4, 1981, as unlawful, was denied as untimely. It should be notedthat Tramontono did not testify that the warning was not warranted anddid not file an unfair labor practice charge. Nor did the complaint allegesuch a violation, despite the fact that all the circumstances were disclosedseveral months earlier in Tramontono's affidavits to the Board. In anyevent, Tramontono was in error in testifying that he received no disci-pline prior to his joining the Union in June 1981 and that the August 4,1981 warning (after his change of allegiance) was the first he had re-ceived, since in March 1980 (ong before switching allegiance) he wasdischarged for cause by Supervisor Walls.4 As indicated in fn. I above, Tramontono's testimony that, after hejoined the Union, he experienced such difficulty with the machine thathis earnings were impaired (implying that Respondent unlawfully failedor refused to repair the machine properly) is rejected as lacking in credi-bility. The General Counsel herself impeached that testimony by elicitingfrom his supervisor that Tramontono's machine problems existed longbefore he joined the Union and that his problems always were obsessiveand, to a large extent, unfounded in fact.strated otherwise is entirely misplaced, since those re-ports either were prepared solely by Supervisor Walls(who, as stated above, took no part in the discharge deci-sion and who, without direction, gave all the reasons shecould think of) or were prepared on the basis of the rea-sons which she alone chose to put in the terminationreport.Accordingly, I find that the principal and immediatecause of Tramontono's discharge on February 4, 1982,was his refusal without cause to work the overtime re-quired of him and the other four machine operators; thatTramontono's activities months before in joining theUnion and demonstrating his change of allegiance withthe wearing of a union button and an antimanagementsign on his shirt played no role whatever in plant manag-er Byram's decision to discharge him; and that the dis-charge would have occurred, under the circumstanceswhich existed in February 1982, regardless of Tramon-tono's switched allegiance to the Union 8 months earlier.The complaint in Case 26-CA-9633 is dismissed.B. Case 26-CA-9011Respondent's Motion for Summary Judgment for Dis-missal of this complaint was referred to the administra-tive law judge for disposition by Board order of June 21,1982 (Member Zimmerman dissenting).The fact underlying the motion are uncontroverted.In January 1982, the Regional Director approved aninformal settlement agreement in this case, requiring Re-spondent to post a notice in relevant part as follows:WE WILL NOT tell our employees that theycannot distribute pro-union literature in non-workareas during their non-work time.WE WILL NOT in any like or related mannerinterfere with, restrain or coerce our employees [inthe exercise of their Sec. 7 rights].The posting requirement thereafter was fully compliedwith. On April 2, 1982, however, an unfair labor practicecharge was filed in Case 26-CA-9633, alleging, as dis-cussed above, an unlawful discharge of Tramontono onFebruary 4, 1982. Thereafter, the Regional Director va-cated and set aside the settlement agreement and reas-serted, in a consolidated complaint issued May 13, 1982,the originally alleged violations of Section 8(aX1) basedon Respondent's enforcement of a no-distribution rule onMarch 17 and April 8 and 24, 1981.The Motion for Summary Judgment was consideredby me at the conclusion of the hearing in the Tramon-tono case (Case 26-CA-9633) and was granted for thereason that the two occurrences are wholly unrelated.Gulf States Manufacturers v. NLRB, 598 F.2d 896 (5thCir. 1979).The Tramontono discharge did not arise out of, norwas it related in any way to, Respondent's alleged en-forcement of the no-distribution rule in the spring of1981. Indeed, there is no evidence that Tramontono wasengaged in any organizational activity on the three datesalleged (March 17 and April 8 and 24) or that he en-forced the rule or had it enforced against him on any oc-casion. During the campaign Tramontono was a compa-25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDny supporter. His discharge was unrelated to the origi-nally alleged violation: as alleged, it was due to his Sec-tion 7 activities in June 1981; as found, it was due to hisrefusal to work overtime on February 3, 1982. On thisrecord, I find that the Regional Director had no reasona-ble basis in law or fact to revoke and set aside the settle-ment agreement in this case.C. Case 26-CA-9527This complaint alleges that in December 1981 Re-spondent unilaterally discontinued its past practice ofproviding employees a Christmas meal and a ham.The relevant facts are either stipulated or undisputed.In 1978, 1979, and 1980, Respondent provided a holidaydinner or lunch for its employees during the Christmasseason. Five-pound hams were given as gifts. No meal orgift was given in 1981, the Company asserting truthfullythat in 1981 it suffered a substantial loss, whereas in 1980it had made a profit. The Union was not notified. Theelection had been held in April 1981 and the Union wascertified in June 1981. Thereafter, Respondent sought totest the status of the Union by refusing to bargain. Sum-mary Judgment was entered by the Board in June 1982.Prior to 1978, Christmas meals were provided by Re-spondent, but no gifts were given. Neither the holidaymeal nor the gift was ever described by management orconsidered by any employee to be an employment bene-fit. And finally the record is silent as to whether themeals were of comparable value from year to year.The law is clear, and Respondent does not argue tothe contrary, that an employer violates its obligation tobargain when it effects changes in employment condi-tions without first consulting with the Union (NLRB v.Katz, 369 U.S. 736 (1962)) and this duty to bargain arisesas of the date of the election.Respondent defends, however, on the theory that themeal and hams were discretionary gifts and, hence, notconditions of employment. It relies principally on NLRBv. Wonder State Mfg. Co., 344 F.2d 210 (8th Cir. 1965).There, a holiday bonus was given in prior years based ona number of vague economic factors. It was stoppedwithout bargaining. The court held that the bonus was agift and that the employer had no obligation to bargainover its discontinuance. Wonder State, however, is inap-plicable on the facts. Here, the practice was consistentlyfollowed for more than 3 years; it did not appear to betied to profits or other economic factors; and it took sub-stantially the same form each year. Nello Pistoresi & Sons,203 NLRB 905 (1973), is dispositive. There, the Boardfound violative of the Act an employer's discontinuanceof a holiday bonus which had been paid for only 2 yearsand had been based on a purely subjective formulawhich took into account length of service and work per-formance. Of course, it makes no difference from a legalstandpoint whether, as here, the gift takes the form offood or, as in Nello Pistoresi, the bonus takes the form ofcash. Each, through consistent practice, becomes a partof the compensation package, subject to the obligationsof bargaining before change. Nor does it make a differ-ence from a remedy standpoint that difficulty may be en-countered in determining the value of the gift. That, saidthe Board in Nello Pistoresi, was to be left to agreementof the parties or to the backpay proceeding.I conclude that Section 8(aX5) was violated in 1981 byRespondent's discontinuance of the Christmas meal andgift of a 5-pound ham, as alleged.[Recommended Order omitted from publication.]26